State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 20, 2014                    D-75-14
___________________________________

In the Matter of RICHARD E.
   CLARK, a Suspended Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;              MEMORANDUM AND ORDER

RICHARD E. CLARK,
                     Respondent.

(Attorney Registration No. 1322577)
___________________________________


Calendar Date:   September 22, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Richard E. Clark, Liverpool, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1977.
He most recently maintained an office for the practice of law in
the Village of Liverpool, Onondaga County. Respondent was
admitted to practice in Arizona in 1983, where he practiced law
until he relocated to New York in June 2010.

      By decision dated March 28, 2013, this Court suspended
respondent from the practice of law for a period of six months
based upon his prior 60-day suspension by the Supreme Court of
Arizona (Matter of Clark, 104 AD3d 1124 [2013]). Respondent was
                              -2-                  D-75-14

reinstated to the practice of law in Arizona effective January 7,
2013, and he now applies for reinstatement in New York. While
petitioner opposes the application, we note that this Court's
Committee on Character and Fitness has submitted a favorable
report (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]).

      Our examination of the papers submitted on the application
indicates that respondent has complied with the provisions of the
order of suspension and with this Court's rules regarding the
conduct of suspended attorneys (see Rules of App Div, 3d Dept [22
NYCRR] § 806.9). We are also satisfied that respondent has
complied with the requirements of this Court's rules regarding
reinstatement (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12
[b]), and that he possesses the character and general fitness to
resume the practice of law. Accordingly, the application is
granted and respondent is reinstated to the practice of law,
effective immediately.

      Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Clark, JJ.,
concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court